                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CADENCE DESIGN SYSTEMS, INC.,
                                                                                        Case No. 17-cv-04732-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER GRANTING MOTION FOR
                                                                                        ATTORNEYS' FEES
                                  10     POUNCE CONSULTING, INC., et al.,
                                                                                        Re: Dkt. No. 224
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Cadence Design Systems, Inc.’s (“Cadence”) motion for attorneys’ fees
                                  14   came on for hearing before this court on June 19, 2019. Plaintiff appeared through its
                                  15   counsel, Guy Ruttenberg and Michael Eshaghian. Defendants Pounce Consulting, Inc.
                                  16   (“Pounce USA”) and Pounce Consulting, S.A. de C.V. (“Pounce Mexico,” together with
                                  17   Pounce USA, the “Pounce defendants”), both of which are in default, did not appear.
                                  18   Having read the papers filed by plaintiff and carefully considered the arguments therein
                                  19   and the relevant legal authority, and good cause appearing, the court hereby GRANTS
                                  20   plaintiff’s motion, for the following reasons.
                                  21   A.     Background
                                  22          The court declines to recite this action’s tortured procedural history. The court
                                  23   finds it enough to note that throughout this action’s nearly two-year history, the Pounce
                                  24   defendants’ on-and-off again participation has delayed resolution of this action and
                                  25   hindered plaintiff’s ability to obtain necessary discovery. Eventually, after both
                                  26   defendants failed to retain substitute counsel, the court entered default against the
                                  27   Pounce defendants. On April 22, 2019, the court granted plaintiff’s motions for default
                                  28   judgment against the both defendants and entered final judgment three days later on
                                  1    April 25, 2019.

                                  2           As relevant here, that judgment awarded plaintiff $6,983,178.29 against the

                                  3    Pounce defendants for breach of contract, copyright infringement, and circumvention of

                                  4    copyright protections. Dkt. 221 at 2-3. In addition, the judgment awarded plaintiff

                                  5    “attorneys’ fees and costs . . . based on section 28 of the Software License Agreement[,]”

                                  6    which was the contract that defendants had breached. Id. at 3. The judgment directed

                                  7    plaintiff to file a motion for attorneys’ fees within 14 days. That motion is presently before

                                  8    the court.

                                  9    B.     Analysis

                                  10          In California, “the prevailing party in an action is entitled to recover its costs,”

                                  11   including “[a]ttorney fees, when authorized by” (1) “[c]ontract,” (2) “[s]tatute,” or (3) “[l]aw.”

                                  12   Royster Constr. Co. v. Urban W. Cmtys., 40 Cal. App. 4th 1158, 1169 (1995). Here, the
Northern District of California
 United States District Court




                                  13   Software Licensing Agreement expressly authorizes the award of attorneys’ fees and

                                  14   costs. Thus, because the basis for the attorneys’ fee award is a state law breach of

                                  15   contract claim, “this court must apply California law on attorneys' fees.” Suretec Ins. Co.

                                  16   v. BRC Constr., Inc., 2013 WL 6199021, at *2 (E.D. Cal. Nov. 27, 2013) (citing Vizcaino

                                  17   v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002)).

                                  18          California Civil Code § 1717 “governs the issue of attorneys' fees under a

                                  19   contract,” Makreas v. First Nat'l Bank of N. California, 2014 WL 2582027, at *5 (N.D. Cal.

                                  20   June 9, 2014), and provides for the provision of “reasonable attorney[s’] fees” when due

                                  21   under a contract, Cal. Civ. Code § 1717(a). That “fee setting inquiry in California

                                  22   ordinarily begins with the ‘lodestar,’ i.e., the number of hours reasonably expended

                                  23   multiplied by the reasonable hourly rate.” PLCM Grp. V. Drexler, 22 Cal. 4th 1084, 1095

                                  24   (2000).

                                  25          Here, as of May 9, 2019, plaintiff’s counsel’s total lodestar equaled $748,334.50.

                                  26   Having reviewed plaintiff’s counsel’s billing records and billing rates, the court finds that

                                  27   both the total number of hours plaintiff’s counsel expended on this litigation and plaintiff’s

                                  28   counsel’s hourly rates are reasonable. In addition, the court finds that because plaintiff’s
                                                                                       2
                                  1    contract claim and other claims are “inextricably intertwined,” apportioning plaintiff’s

                                  2    counsel’s time between the claims is “impracticable, if not impossible” and therefore

                                  3    unnecessary. Abdallah v. United Savings Bank, 43 Cal. App. 4th 1101, 1111 (1996)

                                  4    (“[A]ttorney[s’] fees need not be apportioned when incurred for representation on an issue

                                  5    common to both a cause of action in which fees are proper and one in which they are not

                                  6    allowed.”).

                                  7           “After determining the lodestar, the trial court may adjust the lodestar figure based

                                  8    on factors including, but not limited to[:] (1) the novelty and difficulty of the questions

                                  9    involved, (2) the skill displayed in presenting them, (3) success or failure, (4) the extent to

                                  10   which the nature of the litigation precluded other employment by the attorneys, (5) the

                                  11   contingent nature of the fee award . . . .” Glaviano v. Sacramento City Unified Sch. Dist.,

                                  12   22 Cal. App. 5th 744, 751 (Ct. App. 2018).
Northern District of California
 United States District Court




                                  13          Here, the court finds that a significant upward multiplier is warranted based on the

                                  14   above factors as well as case-specific factors. “The purpose of such adjustment is to fix

                                  15   a fee at the fair market value for the particular action. In effect, the court [must]

                                  16   determine[ ], retrospectively, whether the litigation involved a contingent risk or required

                                  17   extraordinary legal skill[.]” Nishiki v. Danko Meredith, APC, 25 Cal. App. 5th 883, 897

                                  18   (Ct. App. 2018). “Of these factors, one of the most common fee enhancers is for

                                  19   contingency risk.” Id. The court finds that factor particularly relevant here.

                                  20          First, plaintiff’s counsel has litigated this action on a contingency basis. “A lawyer

                                  21   who both bears the risk of not being paid and provides legal services is not receiving the

                                  22   fair market value of his work if he is paid only for the second of those functions.” Id. at

                                  23   898. As relevant here, the plaintiff and its counsel’s representation agreement provided

                                  24   that plaintiff’s counsel would be awarded 30% of plaintiff’s recovery plus $2,500. Dkt.

                                  25   224-2 ¶¶ 15, 17. Under that fee arrangement, plaintiff would be entitled to an award of

                                  26   $2,097,453.49. Id. That figure shows that plaintiff’s lodestar significantly

                                  27   undercompensates plaintiff’s counsel for the risk it took on by representing plaintiff on a

                                  28   contingency basis. See Glendora Cmty. Redevelopment Agency v. Demeter, 155 Cal.
                                                                                      3
                                  1    App. 3d 465, 480 (Ct. App. 1984) (affirming fee award that matched contingency fee

                                  2    amount after trial court determined it was reasonable after weighing reasonableness

                                  3    factors).

                                  4           Second, and relatedly, plaintiff’s counsel faces a significant continued risk that it

                                  5    will not recover any fees. The Pounce defendants have abandoned this litigation and

                                  6    have apparently refused to voluntarily pay any amount due pursuant to the judgment

                                  7    against them. Such conduct has resulted in plaintiff’s counsel expending a significant

                                  8    number of hours in post-judgment litigation. See, e.g., Dkt. 229 (motion to amend

                                  9    judgment); Dkt. 238 (motion to for assignment order and for order restraining judgment

                                  10   debtor). In all respects, it appears that plaintiff and its counsel have a long road ahead to

                                  11   recover any money due under the judgment. Thus, plaintiff’s counsel faces the continued

                                  12   risk of never collecting any fees despite successfully litigating this action.
Northern District of California
 United States District Court




                                  13          Taking into account those risks and the difference between the contractual

                                  14   contingency fee amount and the lodestar amount, and taking into account all the other

                                  15   attorneys’ fees factors, the court finds that an award of $2,097,453.49 is reasonable.

                                  16   Because that amount matches the amount plaintiff’s counsel could have received under

                                  17   its agreement with plaintiff, any additional attorneys’ fees—e.g., for post-judgment

                                  18   litigation—would give plaintiff’s counsel a windfall. For that reason, this court will not

                                  19   entertain any additional motions for attorneys’ fees.

                                  20          Lastly, the court awards plaintiff’s counsel $62,656.44 in non-taxable costs. That

                                  21   amount is supported by plaintiff’s counsel’s declaration and the attached billing invoices.

                                  22                                          CONCLUSION

                                  23          For the foregoing reasons, plaintiff’s motion for attorneys’ fees and costs is

                                  24   GRANTED.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 26, 2019

                                  27
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                                                                      4
